                                           Case 3:14-cr-00139-SI Document 1006 Filed 05/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 14-cr-00139-SI-1
                                                                                             Case No. 17-cr-00319 SI (Dkt. No. 476)
                                   8                     Plaintiff,
                                                                                             ORDER AMENDING
                                   9              v.                                         COMPASSIONATE RELEASE ORDER;
                                                                                             INDICATIVE RULING PURSUANT TO
                                  10     DAVID LONICH, et al.,                               FEDERAL RULE OF CRIMINAL
                                                                                             PROCEDURE 37(A)
                                  11                     Defendants.
                                                                                             Re: Dkt. No. 1000
                                  12
Northern District of California
 United States District Court




                                  13
                                              In an order filed April 28, 2021, the Court granted defendant David Lonich’s motion for
                                  14
                                       compassionate release. On April 30, 2021, the government filed a motion for reconsideration of
                                  15
                                       that order. The government largely repeated arguments that it had already made, either in the
                                  16
                                       briefing or at the April 23, 2021 hearing. The government also incorrectly asserted that the Court’s
                                  17
                                       order relied on newspaper articles that defense counsel read at the April 23 hearing; the Court’s
                                  18
                                       order explicitly stated that it did not. See Dkt. No. 998 at 5 n.4.
                                  19
                                              However, the government’s motion for reconsideration cited – for the first time – case law
                                  20
                                       holding that a criminal defendant’s pending merits appeal confines “the District Court’s jurisdiction
                                  21
                                       to decide the compassionate release motion . . . to denying it, indicating that it presents a substantial
                                  22
                                       issue, or indicating that it would be granted if [the appellate court] were to remand the case to the
                                  23
                                       District Court for that purpose.” United States v. Pawlowski, 967 F.3d 327, 329 n.4 (3d Cir. 2020);
                                  24
                                       see also United States v. Barrett, 834 Fed. App’x 264, 265 (7th Cir. 2021) (affirming denial of
                                  25
                                       compassionate release motion where defendant had pending criminal appeal and stating, “If a party
                                  26
                                       moves for relief in the district court that the court lacks authority to grant because of a pending
                                  27
                                       appeal, Federal Rule of Criminal Procedure 37(a) provides the court with three options. The court
                                  28
                                           Case 3:14-cr-00139-SI Document 1006 Filed 05/04/21 Page 2 of 2




                                   1   may (1) defer considering the motion; (2) deny the motion; or (3) state either ‘that it would grant

                                   2   the motion if the court of appeals remands for that purpose,’ or ‘that the motion raises a substantial

                                   3   issue.’”).

                                   4           Accordingly, the Court AMENDS the prior order to state that pursuant to Federal Rule of

                                   5   Criminal Procedure 37(a), this Court would grant defendant Lonich’s motion for compassionate

                                   6   release for the reasons stated in the April 28 order if the Court of Appeals remands for that purpose.

                                   7

                                   8           IT IS SO ORDERED.

                                   9

                                  10   Dated: May 4, 2021                            ______________________________________
                                                                                       SUSAN ILLSTON
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
